DETAILED ACTION
1.	The amendment filed on 11/23/21 has been entered.

Claims 4, 6, 9 and 13 have been amended.

Claims 1-3, 5 and 14 have been cancelled.

Claims 4 and 6-13 and 15 are pending.

Claims 4 and 6-12 are under consideration, while claims 13 and 15 have been previously withdrawn from consideration (see requirement for election/restriction mailed 6/24/21).

2.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
This application is in condition for allowance except for the presence of withdrawn claims 13 and 15 (see requirement for election/restriction mailed 6/24/21). 
Contrary to Applicant’s assertion, withdrawn claim 13 does not include allowable subject matter of claim 9. Note that unlike claim 9, claim 13 does not require the steps of forming a photoresist layer covering the gate insulating film, and exposing and developing the photoresist layer using a gray-scale mask to form a photolithography pattern, wherein, the photolithography pattern comprises a first photolithography portion located in the pixel display area, a second photolithography portion located in the gate drive circuit area, and a third photolithography portion located in the wiring area, a thickness of the second photolithography portion is smaller 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
3.	Claims 4 and 6-12 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  See previous Office action mailed 8/25/21.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/AHMED N SEFER/Primary Examiner, Art Unit 2893